DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/2/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8,14 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Egli (US 4,428,485) in view of Krumme (CN103339040).
Regarding claims 1 and 16, Egli discloses a package for consumer goods, the package comprising: a sheet material with a first end and a second end, the first end being connected to the second end to form a sealing flap (at 14), longitudinal edges of the sheet material being connected to each other (at 16), the sealing flap including a first fold line (Fig. 5, near 6) traversing a width of the sealing flap, the first fold line dividing the sealing flap into a first portion and a second portion, the first portion defining an opening cut (7) that traverses through the first end and the second end along a longitudinal length of the sealing flap, the first portion including a distal most end of the 
Krumme, which is drawn to a package, discloses an opening cut (20) that traverses through a first end and a second end, the opening cut being between a first fold line (AA’) and a distal most end of a sealing flap. See Fig. 1. Krumme also discloses the opening cut (20) not traversing through a distal most end of the sealing flap. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to locate the cut of Egli as disclosed by Krumme in order to open the package away from the distal most end better preventing an items from within the package from slipping out. 
Regarding claim 2, the first end includes a first portion and a second portion, the first portion defining the opening cut (7), the sealing flap (at 4) being connected to a first 
Regarding claim 3, the connection between the longitudinal edges of the sheet material is stronger than the connection between the sealing flap and the first package face. See Figs. 1-11. 
Regarding claim 6, the sheet material includes a center panel (Fig. 1, bottom), a first side panel (Fig. 1, front) and a second side panel (Fig. 1, back), the center panel forming a second package face for the package, the first side panel and the second side panel both depend from transverse sides of the center panel, the first side panel and the second side panel forming the first package face. See Fig. 2. 
Regarding claim 8, the sheet material that defines an incomplete weakening line (at 7) at a tearing distance relative to an opening cut. See Figs. 4, 11 and 18. 
Regarding claim 14, the sealing flap has a longitudinal length (this can change based on orientation), and the opening cut has a first length that is substantially parallel to the longitudinal length of the sealing flap. See Fig. 3. 
Regarding claim 19, the sealing flap defines an incomplete weakening line (Fig. 4, at fold line near 10) at a tearing distance relative to the opening cut, the incomplete weakening line being between the opening cut and the first package face.  
Regarding claim 20, the opening cut is defined to exist in a first line that is about perpendicular to the incomplete weakening line. See Fig. 2. 
Regarding claim 21, the incomplete weakening line is capable of being configured to ensure that the first package face is not damaged during the opening of 
Regarding claim 22, the sheet material includes a center panel (Fig. 2, at (5)), a first side panel (Fig. 2, front of (5)) and a second side panel (Fig. 2, opposite side of front), the center panel forming a second package face for the package, the first side panel and the second side panel both depend from transverse sides of the center panel, the first side panel and the second side panel forming the first package face, the first package face and the second package face capable of lying flat on each other depending on the size of the objects therein.  
Regarding claim 23, the opening cut, as modified above, does not traverse through the distal most end of the sealing flap.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Egli and Krumme as applied above in further view of Cristofolo (US GB 2112745).
Regarding claim 7, Egli does not disclose the edges as claimed. Cristofolo, which is drawn to a package, discloses a sheet material that includes a first sheet face and a second sheet face, longitudinal edges (16) of the sheet material being connected to each other by the first sheet face being folded onto itself and sealed along the longitudinal edges, a first end being connected to a second end by connecting ends of the first sheet face to each other. See Figs. 1-2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to construct the package of Egli as .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Egli and Krumme as applied above.
Regarding claim 15, Egli discloses the claimed invention except for the opening cut being substantially centered along the width of the sealing flap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cut centered as claimed in order for a user to more easily find the cut, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Egli and Krumme as applied above in further view of Abrams (US 2,248,266).
Regarding claims 17 and 18, Egli does not disclose the location of the opening cut as claimed resulting in two equal parts. Abrams, which is drawn to a package, discloses a, opening cut (4’’) that runs substantially along various locations including a centerline of a longitudinal length of a sealing flap, wherein a first part and a second part are substantially equal in size. See Fig. 6. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to position the opening cut at a center location in order to have a bigger opening, or to allow for access to contents therein from the center of the package while the package is in a standing position (e.g. scooping while See In re Japiske, 86 USPQ 70.

Response to Arguments
Applicant’s arguments filed 2/8/2022 have been considered but they are not persuasive. In response to applicant's argument that Egli does not disclose a first and second part that remain connected, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Egli is capable of having a first and second part that remain connected as claimed. This is in addition to the fact that applicant’s specification fails to disclose support that his first and second part must remain connected.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734